DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a sound generating assembly comprising: a filter; and an extension component extending from within the interior volume and into an ambient environment of the housing component, wherein: the filter comprises at least one through-hole that acoustically couples the interior volume and the ambient environment; and at least a portion of the filter extends across an air gap between the extension component and the housing component.
Prior art of record such as Hefetz (US 20030176164) disclose a filter around a wire but outside of a housing of an audio device and do not connect the interior and exterior of the unit (Fig 1, filter 2).
Further prior art such as Konomi (US 4588867) disclose a cable extending away from a housing of an audio device (Fig 4 and 5, cable 18), but there is no filter acoustically connecting the interior and exterior of the device.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652